Citation Nr: 1448831	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for TDIU.

The Veteran testified before the undersigned at a September 2014 travel board hearing in which the undersigned was sitting at the RO in Seattle, Washington and the Veteran appeared by video conference from the Portland, Oregon RO.  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records reveals VA treatment records, dated through March 2013; such records appear to have been considered in the March 2013 statement of the case (SOC).  In addition, Virtual VA contains a transcript of the Veteran's September 2014 travel board hearing.  All other documents in Virtual VA are either duplicative of those contained in VBMS or are irrelevant to the issue currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current service-connected disabilities include residuals of a coronary artery bypass graft (CABG), diabetes mellitus with erectile dysfunction, right and left lower extremities neuropathy, diabetic nephropathy, residuals of prostate cancer, tinnitus, and bilateral hearing loss.  His combined rating is 80 percent, effective June 2008.

2.  The competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran contends that he is unable to work due to his various service-connected disabilities, including the symptomatology associated with his service-connected residuals of CABG, diabetes mellitus, and diabetic nephropathy.  The Board finds that the evidence of record is in relative equipoise on the question of whether the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities and hence TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities include: (1) residuals of a coronary artery bypass graft (CABG), 30 percent disabling; (2) diabetes mellitus with erectile dysfunction, 20 percent disabling; (3) right and left lower extremity neuropathy, each limb separately rated as 10 percent disabling; (4) diabetic nephropathy, 60 percent disabling; (5) residuals of prostate cancer, 0 percent disabling; (6) tinnitus, 10 percent disabling, and (7) bilateral hearing loss, 0 percent disabling.  His combined rating is 80 percent, effective June 2008.  This combined rating satisfies the statutory minimal disability rating requirements for TDIU.  See 38 C.F.R. § 4.16(a). 

In his Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in April 2010, the Veteran indicated that he had completed four years of college along with an IBM marketing course.  He reported that he had worked full-time in computer technical support from 1993 to 2004.  In a September 2010 letter, the Veteran's private medical provider indicated that the Veteran's job duties included working alone installing and updating computers.  During his September 2014 Board hearing, the Veteran stated that he was a network technician on computers and that his job could be either a sedentary job or one that was a "pretty highly busy up and moving job."  He reported that he left that job because he felt like he was "running out of gas" following prostate surgery in 2003.

During his September 2014 Board hearing, the Veteran stated that sometime after he left his previous employment he began working part-time for minimum wage at Costco as a food demonstrator.  He reported that on one work day, he became disoriented and confused due to low blood sugar and the paramedics were called.  He claimed that he lost his job with Costco as a result of this incident.  He has not attempted to secure other employment since that time. 

Turning to the question of whether the Veteran is unable to secure or follow substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The first opinion is a VA medical examiner's opinion, located in a January 2010 VA examination report.  The January 2010 VA examiner opined that the Veteran's diabetes, erectile dysfunction, and neuropathy did not impair him for work and that his residuals of CABG and residuals of prostate cancer "may impair him for very strenuous exertion only and is less likely to impair him in moderate, light, sedentary activity."  This examiner did not provide a rationale for the opinion given and did not discuss whether the Veteran's nephropathy had any impact on his ability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Because this opinion does not provide adequate rationale and does not address the impact of the Veteran's nephropathy on his ability to work, this opinion is being afforded little, if any, probative weight.

The second opinion is also a VA medical examination opinion located in a June 2010 VA examination report.  The June 2010 VA examiner opined that the Veteran's residuals of CABG are not likely to impair the Veteran in his past profession as a network analyst and that the residuals of CABG are only likely to impair him in strenuous activity.  The VA examiner also opined that the Veteran's nephropathy does not impair the Veteran for work.  Like the opinion offered by the January 2010 VA examiner, no rationale was given for the opinion offered by the June 2010 VA examiner and, therefore, this opinion is also being afforded little, if any, probative weight.

The third opinion offered is a September 2010 letter written by the Veteran's private physician.  This physician expressed the opinion that, because of the Veteran's "chronic conditions and episodes of weakness" she recommended that the he only work in an environment with other people around to assist him and that his job as a network analyst "which involved after-hours solo work installing and updating computers would not be an option with these restrictions."  Because the physician reported that the Veteran's episodes of weakness did not have clear etiology, and she does not specify which "chronic conditions" impact his ability to work, it is unclear whether the physician considered non-service connected disabilities in rendering her opinion.  Therefore, the probative weight of this opinion is discounted accordingly.  

The Veteran's service-connected disabilities appear to affect him in several important ways.  First, he has episodes of weakness which may or may not be attributable to his service -connected disorders.  Secondly, residuals of CABG preclude strenuous activities.  Finally, none of the examiners appeared to have known about the recent episode of low blood sugar at Costco and how it affected his position as a food demonstrator.  

He appears to have substantial training and education, and worked successfully in the past as a computer network technician.  It is reasonable to assume that the Veteran had to perform at least some strenuous activity in that position, and the Board finds his statements regarding the non-sedentary (up and down action) portion of such work to be credible.  The Board also finds that his statements about leaving his position ("ran out of gas") to be believable in light of his health situation at the time.  

Here, it is uncontested that at least some of the Veteran's service-connected disabilities would preclude any form of employment that is more than moderate, light, or sedentary in nature.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  On this question, the evidence in this case is at least in relative equipoise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU are met. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


